DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 recites “at least one selected from R10(s) and R20(s)”.  Applicants are advised to amend this phrase to recite “at least one selected from R10(s) or R20(s)”. Appropriate correction is required.

Claim 2 is objected to because of the following informalities: Claim 2 recites “at least one selected from R10 and R20”.  Applicants are advised to amend this phrase to recite “at least one selected from R10 or R20”. Appropriate correction is required.

Claim 2 is objected to because of the following informalities: Claim 2 recites the phrase “heteropolycyclic group is selected from:”.   Applicants are advised to amend this phrase to recite “at least one selected from the group consisting of”. Appropriate correction is required.

Claim 2 is objected to because of the following informalities: Claim 2 recites the phrase “Q33 are each independently selected from”.   Applicants are advised to amend this phrase to recite “Q33 are each independently selected from the group consisting of”. Appropriate correction is required.


Claim 3 is objected to because of the following informalities: Claim 3 recites the phrase “by at least one of Formulae 1(1), 1(2), 1(3) and 1(4)”.   Applicants are advised to amend this phrase to recite “by at least one of Formulae 1(1), 1(2), 1(3) or 1(4)”. Appropriate correction is required.

Claim 3 is objected to because of the following informalities: Claim 3 recites the phrase “selected from a single bond…”.   Applicants are advised to amend this phrase to recite “selected from the group consisting of a single bond,…”. Appropriate correction is required.

Claim 3 is objected to because of the following informalities: Claim 3 recites the phrase “selected from a benzene group…”.   Applicants are advised to amend this phrase to recite “selected from the group consisting of a benzene group,…”. Appropriate correction is required.

Claim 3 is objected to because of the following informalities: Claim 3 recites the phrase “and be selected from hydrogen,…”.   Applicants are advised to amend this phrase to recite “and are selected from the group consisting of hydrogen,…”. Appropriate correction is required.

Claim 3 is objected to because of the following informalities: Claim 3 recites the phrase “selected from hydrogen,…”.   Applicants are advised to amend this phrase to recite “selected from the group consisting of hydrogen,…”. Appropriate correction is required.

Claim 4 is objected to because of the following informalities: Claim 4 recites the phrase “selected from hydrogen,…”.   Applicants are advised to amend this phrase to recite “selected from the group consisting of hydrogen,…”. Appropriate correction is required.

Claim 4 is objected to because of the following informalities: Claim 4 recites the phrase “selected from a C1-C10 alkyl group,…”.   Applicants are advised to amend this phrase to recite “selected from the group consisting of a C1-C10 alkyl group,…”. Appropriate correction is required.

Claim 5 is objected to because of the following informalities: Claim 5 recites the phrase “by at least one selected from Ar1 and Ar2”.   Applicants are advised to amend this phrase to recite “by at least one selected from Ar1 or Ar2”. Appropriate correction is required.

Claim 5 is objected to because of the following informalities: Claim 5 recites the phrase “selected from hydrogen,…”.   Applicants are advised to amend this phrase to recite “selected from the group consisting of hydrogen,…”. Appropriate correction is required.

Claim 5 is objected to because of the following informalities: Claim 5 recites the phrase “Q33 are each independently selected from”.   Applicants are advised to amend this phrase to recite “Q33 are each independently selected from the group consisting of”. Appropriate correction is required.

Claim 6 is objected to because of the following informalities: Claim 6 recites the phrase “each independently selected from”.   Applicants are advised to amend this phrase to recite “each independently selected from the group consisting of”. Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Claim 9 recites the phrase “selected from”   Applicants are advised to amend this phrase to recite “selected from the group consisting of”. Appropriate correction is required.

Claim 10 is objected to because of the following informalities: Claim 10 recites the phrase “selected from”   Applicants are advised to amend this phrase to recite “selected from the group consisting of”. Appropriate correction is required.

Claim 10 is objected to because of the following informalities: Claim 10 recites the phrase “R21 to R25 are each independently defines the same as described in connection with R10 in claim 2”.   Applicants are advised to amend this phrase to recite “R21 to R25 are each independently defines the same as described in connection with R10”. Appropriate correction is required.

Claim 11 is objected to because of the following informalities: Claim 11 recites the phrase “selected from”   Applicants are advised to amend this phrase to recite “selected from the group consisting of”. Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Claim 12 recites the phrase “selected from”   Applicants are advised to amend this phrase to recite “selected from the group consisting of”. Appropriate correction is required.

Claim 13 is objected to because of the following informalities: Claim 13 recites the phrase “at least one selected from R51 and R52”.   Applicants are advised to amend this phrase to recite “at least one selected from R51 or R52”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific host and phosphorescent dopant compounds that meet Equations (1) to (3), does not reasonably provide enablement for all host and phosphorescent dopant compounds that meet Equations (1) to (3).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to : (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Applying these factors to claims 1 and 20, it is noted that the specification provides no direction or working examples (cf. factors (f) and (g)) for any host and phosphorescent dopant compounds that meet Equations (1) to (3) other than those disclosed in Table 1 (Paragraph [0508]). Thus, the only portions of the specification that describe the host and phosphorescent dopant compounds that meet Equations (1) to (3) recited in claims 1 and 20 are Table 1 of the instant Specification and this section of the Specification only discloses Compounds (1-1), (1-2), (1-6), (2-5), (2-7), (2-10), (2-11), and (2-12) and not any other host and phosphorescent dopant compounds that meet Equations (1) to (3).
Furthermore, in view of the breadth of claims 1 and 20 (cf. factor (a)) which encompasses innumerable host and phosphorescent dopant compounds all of which are mutually structurally different, it is urged that the quantity of experimentation (cf. factor (h)) involved in order to reach a usable embodiment would be great. In light of the above factors, it is concluded that undue experimentation would be involved to make and use the invention as presently claimed.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 recites Formula (4) as:

    PNG
    media_image1.png
    268
    473
    media_image1.png
    Greyscale
.
which renders the scope of the claim confusing given that it is unclear how one obtains the structure of Formula (4) based on Formula (1A) recited in the claim 2, i.e.

    PNG
    media_image2.png
    144
    443
    media_image2.png
    Greyscale
,
given that claim 2 recites the limitation that “R10(s) and R20(s) are optionally bond to at least one selected from R10(s) and R20(s) to form a substituted or unsubstituted C5-C60 carbocyclic group or a substituted or unsubstituted C1-C60 heterocyclic group. That is, in Formula (4) in claim 3 it appears that R10 or R20 forms a cyclic group by binding to R1 or R2.

Claim 5 recites Formulas (4-15) and (4-16):

    PNG
    media_image3.png
    204
    366
    media_image3.png
    Greyscale
,
which renders the scope of the claim confusing given that it is unclear how one obtains the structure of Formulas (4-15) and (4-16) based on Formula (1A) recited in the claim 2, i.e.

    PNG
    media_image2.png
    144
    443
    media_image2.png
    Greyscale
,
given that claim 2 recites the limitation that “R10(s) and R20(s) are optionally bond to at least one selected from R10(s) and R20(s) to form a substituted or unsubstituted C5-C60 carbocyclic group or a substituted or unsubstituted C1-C60 heterocyclic group. That is, in Formulas (4-15) and (4-16) in claim 5 it appears that R10 or R20 forms a cyclic group by binding to R1 or R2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 9-12, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (US 2015/0236274).

Regarding claim 1, Hatakeyama et al discloses the following organic light emitting device (Abstract, [0104], and Figure 1):

    PNG
    media_image4.png
    488
    664
    media_image4.png
    Greyscale
,
where the negative electrode (102) corresponds to the recited first electrode and the positive electrode (108) corresponds to the recited second electrode facing the first electrode. The organic layer comprises layers 107 to 103, where layer 105 is the light emitting layer.
	The light emitting layer comprises a host compound and a phosphorescent dopant, i.e. Ir(ppy)3 ([0117]-[0118], [00564 and Page 182 – Table 3). The host compound is given as (Page 5 – (1-401):

    PNG
    media_image5.png
    241
    404
    media_image5.png
    Greyscale
.
The reference does not explicitly disclose that host and dopant satisfy Equations (1) to (3) recited in the present claims. However, the reference discloses the identical host compound, i.e. Compound 1-16 disclosed on Page 32 as well as the identical phosphorescent dopant Compound 2-16 disclosed on Page 49 of the instant Specification and therefore, it is reasonable that one of ordinary skill in the art would expect these compounds to meet the requirements of Equations 1 to 3 as recited in the present clams.
While the reference fails to exemplify the presently claimed device nor can the claimed device be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed device and the device disclosed by the reference, absent a showing of criticality for the presently claimed device, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the device which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 7, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above the reference discloses the host as Compound 1-16.

Regarding claim 9, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above the reference discloses Ir(ppy)3, i.e.

    PNG
    media_image6.png
    416
    313
    media_image6.png
    Greyscale
.
This compound corresponds to recited Formula 5, i.e.

    PNG
    media_image7.png
    354
    412
    media_image7.png
    Greyscale
,
where M5 is Ir; n51 is three (3); n52 is zero (0); Y51 is N; Y52 is C; T51 and T52 are single bonds; L51 is a single bond; m51 is one (1); and R51 and R52 are H.

Regarding claim 10, Hatakeyama et al teaches all the claim limitations as set forth above. From the discussion above, A51 is given by:

    PNG
    media_image8.png
    103
    147
    media_image8.png
    Greyscale
,
where X21 and X23 are C(R24); R24 is H; and X22 is C*. A52 is given by:

    PNG
    media_image9.png
    113
    140
    media_image9.png
    Greyscale
,
where X24 is N*; X25 is CR24, where R24 is H; and X26 is C*.

Regarding claim 11, Hatakeyama et al teaches all the claim limitations as set forth above. From the discussion above, M5 is Ir; T51 and T52 are single bonds; and L51 is a single bond.

Regarding claim 12, Hatakeyama et al teaches all the claim limitations as set forth above. From the discussion above, R51 and R52 are H.

Regarding claim 14, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above the reference discloses the phosphorescent dopant as Compound 2-16.

Regarding claim 15, Hatakeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that amount of the host compound is from 90 to 99.9 wt. % of the light emitting layer, while the amount of the dopant is from 10 to 0.1 wt. % ([0118]-[0119]). Accordingly, it is clear that the amount of host is greater than the amount of the phosphorescent dopant as recited in the present claims.

Regarding claim 16, Hatakeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer emits blue light ([0122]). However, the reference is silent with respect to the emission layer emits blue light having a maximum emission wavelength in the range of about 420 nm to about 475 nm.  However, the reference has rendered obvious the instantly device, and therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Regarding claim 17, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the following device:

    PNG
    media_image10.png
    488
    664
    media_image10.png
    Greyscale
.
In this device, first electrode (102) corresponds to the anode, the second electrode (108) corresponds to the cathode. The hole injection (103) and hole transport (104) layers correspond to the hole transport region and are between the first electrode (102) and the light emitting layer (105). The electron transport (106) and electron injection (107) layer correspond to the recited electron transport region and are between the second electrode (108) and the light emitting layer (105).

Regarding claim 19, Hatakeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the electron transport and/or electron injection layer comprise a halide of an alkaline metal, i.e. a metal comprising material ([0042])

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2013/0292659).

Regarding claim 1, Kim et al discloses an organic light emitting device comprising a first electrode, a second electrode, and an organic layer disposed between the first and second electrode (Abstract, [0084], [0091] - Figure 5). The organic layer comprises a light emitting layer, where the light emitting layer comprises the dopant, the reference discloses Ir(ppy)3 and the  following host compound  ([0074] – Chemical Formula 3b and [0125]):

    PNG
    media_image11.png
    366
    421
    media_image11.png
    Greyscale

While the reference fails to exemplify the presently claimed device nor can the claimed device be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed device and the device disclosed by the reference, absent a showing of criticality for the presently claimed device, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the device which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.
The reference is silent with respect to host and dopant compounds meeting Equations (1) to (3) recites in the present claims. However, the reference has rendered obvious the instantly device, and therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Regarding claim 2, Kim et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the host compound:

    PNG
    media_image12.png
    366
    421
    media_image12.png
    Greyscale

This compound corresponds to recited Formula 1, i.e.
(Ar1)n1-(L1)m1-(Ar2)n2,
where L1 is a single bond and m1 is zero (0); n1 is two (2), n2 is one (1) and n1+n2 = 3. Ar1 is given by recited Formula 1A, i.e.

    PNG
    media_image13.png
    117
    364
    media_image13.png
    Greyscale
,
where Y2 is a single bond and k2 is one (1); Y1 is N(R1), where Y1 is a benzene; CY1 and CY2 are benzene, i.e. C6 carbocyclic groups; and R10 is H and R20 is a binding site to Ar2. 
	Ar2 is given by recited Formula 1A, i.e.

    PNG
    media_image13.png
    117
    364
    media_image13.png
    Greyscale
,
where Y2 is a single bond and k2 is one (1), Y1 is NR1, where R1 is a substituted C5 heteroaryl group. R10 and R20 are bindings sites to Ar1.

Regarding claim 3, Kim et al teaches all the claim limitations as set forth above From the discussion above, the reference discloses that Ar1 and Ar2 are given by Formula 1(1), i.e.

    PNG
    media_image14.png
    123
    387
    media_image14.png
    Greyscale
,
where Y12 is a single bond; Y11 is given by N(R15), where R15 is a C6 aryl group and a substituted C5 heteroaryl group; R11 and R12 are bindings sites to Ar1.

Regarding claim 4, Kim et al as evidenced by Hay teaches all the claim limitations as set forth above. As discussed above, L1 is a single bond.

Claims 1-12, 14-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2013/0292659) in view of the evidence presented in Hay (see attached pages of Theoretical Studies of the Ground and Excited Electronic States in Cyclometalated Phenylpyridine Ir(III) Complexes Using Density Function Theory).

Regarding claim 1, Kim et al discloses an organic light emitting device comprising a first electrode, a second electrode, and an organic layer disposed between the first and second electrode (Abstract, [0084], [0091] - Figure 5). The organic layer comprises a light emitting layer, where the light emitting layer comprises the following host compound ([0073], [0078], and Page 7 – Chemical Formula 13 a):

    PNG
    media_image15.png
    352
    303
    media_image15.png
    Greyscale
.
The reference does not disclose that this compound satisfies recited Equation 1, i.e. S1(H) – T1(H) ≤ 0.3 eV or recited Equation 2, i.e. T1(H) ≥ 2.7 eV.  However, the reference discloses Compound 2-1, identical to that disclosed in Paragraph [0508] of the instant Specification as having an S1 of 3.02 eV and a T1 of 2.85 eV. Thus, S1 - T1 of this compound is 0.17 eV, within the range of ≤ 0.3 eV, and the T1 (2.85 eV) is ≥ 2.7 eV as required by recited Equation 2.
	As the dopant, the reference discloses Ir(ppy)3 ([0125]). As evidenced by Hay, Ir(ppy)3 has a T1 of 2.7 eV (Page 1639 – Table 8). Thus, T1 of Ir(ppy)3 (2.7 eV) ≤ T1 of host (2.85 eV).
While the reference fails to exemplify the presently claimed device nor can the claimed device be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed device and the device disclosed by the reference, absent a showing of criticality for the presently claimed device, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the device which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Kim et al as evidenced by Hay teaches all the claim limitations as set forth above. As discussed above, Kim et al discloses the host compound:

    PNG
    media_image16.png
    365
    315
    media_image16.png
    Greyscale
.
This compound corresponds to recited Formula 1, i.e.
(Ar1)n1-(L1)m1-(Ar2)n2,
where L1 is a single bond and m1 is zero (0); n1 is two (2), n2 is one (1) and n1+n2 = 3. Ar1 is given by recited Formula 1A, i.e.

    PNG
    media_image13.png
    117
    364
    media_image13.png
    Greyscale
,
where Y2 is a single bond and k2 is one (1); Y2 is N(R1); CY1 and CY2 are benzene, i.e. C6 carbocyclic groups; and R10 and R20 are H. Ar2 is given by recited Formula 1A, i.e.

    PNG
    media_image13.png
    117
    364
    media_image13.png
    Greyscale
,
where Y2 is a single bond and k2 is one (1), Y1 is NR1, where R1 is a substituted C6 aryl group. R10 and R20 are bindings sites to Ar1.
 
Regarding claim 3, Kim et al as evidenced by Hay teaches all the claim limitations as set forth above. From the discussion above, Kim et al discloses that Ar2 is given by:

    PNG
    media_image14.png
    123
    387
    media_image14.png
    Greyscale
,
where Y12 is a single bond; Y11 is given by N(R15), where R15 is a substituted C6 aryl group. R11 and R12 are bindings sites to Ar1.

Regarding claim 4, Kim et al as evidenced by Hay teaches all the claim limitations as set forth above. As discussed above, L1 is a single bond.

Regarding claim 5, Kim et al as evidenced by Hay teaches all the claim limitations as set forth above. From the discussion above, Ar1 is given by formula (4-1), i.e.

    PNG
    media_image17.png
    120
    145
    media_image17.png
    Greyscale
,
where Z21 and Z22 are H.

Regarding claim 6, Kim et al as evidenced by Hay teaches all the claim limitations as set forth above. As discussed above, Kim et al discloses that R10 and R20 are H. R1 is given by Formula (5-1), i.e.

    PNG
    media_image18.png
    97
    140
    media_image18.png
    Greyscale
,
where Z31 is a triazinyl group.

Regarding claim 7, Kim et al as evidenced by Hay teaches all the claim limitations as set forth above. As discussed above, Kim et al discloses a host compound given by Compound (1-3).

Regarding claim 8, Kim et al as evidenced by Hay teaches all the claim limitations as set forth above. Additionally, given that Kim et al does not require any other additional hosts, it is clear that the host consists of the recited Formula (1).

Regarding claim 9, Kim et al as evidenced by Hay teaches all the claim limitations as set forth above. As discussed above, Kim et al discloses the dopant Ir(ppy)3, i.e.

    PNG
    media_image6.png
    416
    313
    media_image6.png
    Greyscale
,
This compound corresponds to recited Formula (5), i.e.

    PNG
    media_image7.png
    354
    412
    media_image7.png
    Greyscale
,
where M5 is Ir; n51 is three (3); n52 is zero (0). Y51 is N; Y52 is C; T51 and T52 are single bonds. L51 is a single bond and m51 is one (1). R51 and R52 are H.

Regarding claim 10, Kim et al as evidenced by Hay teaches all the claim limitations as set forth above. From the discussion above, A51 is given by:

    PNG
    media_image8.png
    103
    147
    media_image8.png
    Greyscale
,
where X21 and X23 are C(R24) and R24 is H. X22 is C*. A52 is given by:

    PNG
    media_image9.png
    113
    140
    media_image9.png
    Greyscale
,
where X24 is N*,  X25 is CR24, where R24 is H and X26 is C*.

Regarding claim 11, Kim et al as evidenced by Hay teaches all the claim limitations as set forth above. From the discussion above, M5 is Ir; T51 and T52 are single bonds; and L51 is a single bond.

Regarding claim 12, Kim et al as evidenced by Hay teaches all the claim limitations as set forth above. From the discussion above, R51 and R52 are H.

Regarding claim 14, Kim et al as evidenced by Hay teaches all the claim limitations as set forth above. From the discussion above, Kim et al discloses Ir(ppy)3, i.e. recited Compound (2-18).

Regarding claim 15, Kim et al as evidenced by Hay teaches all the claim limitations as set forth above. Additionally, Kim et al discloses that the host comprises 93 wt. % of the light emitting layer and the dopant comprises 7 wt. % ([0132]). Thus, the amount of the host is great than that of the dopant as recited in the present claims.

Regarding claim 17, Kim et al as evidenced by Hay teaches all the claim limitations as set forth above. Additionally, Kim et al discloses the organic light emitting device as (Figure 5):

    PNG
    media_image19.png
    381
    809
    media_image19.png
    Greyscale
,
where layer 120 is the anode, layer 170 is the hole injection layer, layer 140 is the hole transport layer ([0085]-[0086] and [0091]). Thus, layers 140 and 170 form the recited hole transport region and are between the anode and the light emitting layer (layer 130). Layer 150 is the electron transport layer, layer 160 is the electron injection layer; and layer 110 is the cathode ([0085]-[0086] and [0091]). Thus layers 150 and 160 form the recited electron transport region and are between the cathode and the light emitting layer 

Regarding claim 19, Kim et al as evidenced by Hay teaches all the claim limitations as set forth above. Additionally, Kim et al discloses that the electron transport layer is formed by Alq3, i.e. a metal comprising compound ([0130]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2013/0292659) and Hay (see attached pages of Theoretical Studies of the Ground and Excited Electronic States in Cyclometalated Phenylpyridine Ir(III) Complexes Using Density Function Theory) as applied to claims 1-12, 14-15, 17, and 19 above, and in view of Lamansky et al (US 2002/0182441).

The discussion with respect to Kim et al and Hay as set forth in Paragraph 34 above is incorporated here by reference.

Regarding claim 13, Kim et al as evidenced by Hay teaches all the claim limitations as set forth above. However, the reference does not disclose  the phosphorescent dopant given by Formula (5) as recited in the present claim.
Lamansky et al discloses phosphorescent organometallic compounds for organic light emitting device with the formula:

    PNG
    media_image20.png
    215
    253
    media_image20.png
    Greyscale
,
where in recited Formula (5) A51 is a pyridine group and A52 is a benzene group and R52 is F. The reference discloses that this compound produce improved electroluminescence particularly in the blue region of the visible spectrum (Abstract).
Given that both Kim et al and Lamansky et al are drawn to organic light emitting devices, where the light emitting layer comprises host and dopant compounds, and given that Kim et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the dopant compound as taught by Lamansky et al, it would therefore have been obvious to one of ordinary skill in the art to include such dopant compounds in the light emitting layer of the organic light emitting device disclosed by Kim et al with a reasonable expectation of success.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2013/0292659) and Hay (see attached pages of Theoretical Studies of the Ground and Excited Electronic States in Cyclometalated Phenylpyridine Ir(III) Complexes Using Density Function Theory) as applied to claims 1-12, 14-15, 17, and 19, and in view of Cho et al (US 2015/0207079).

The discussion with respect to Kim et al and Hay as set forth in Paragraph 34 above is incorporated here by reference.

Regarding claims 18, Kim et al as evidenced by Hay teaches all the claim limitations as set forth above. However, Kim et al does not disclose that the hole transport layer comprises a p-dopant where the LUMO of the dopant is -3.5 eV or less as recited in the present claims.
Cho et al discloses an organic light emitting device comprising an anode (Figure – layer 110, and a cathode (Figure – layer 190 ([0040] and [0271]). From the figure in the reference it is clear that the second electrode faces the first electrode. The figure further discloses layer 150, an organic layer, i.e. an emitter layer ([0037]-[0038] and [0118]-[0119]). The emitter layer comprises a phosphorescent compound and a host compound (Page 34 – 161A and [0210]). The organic layer 150 comprises a hole transport region between the first electrode and the light emitter layer ([0042]). The device further comprises an electron transport region between the light emitting layer and the second electrode ([0043]). The hole transport region comprises a charge generating material, i.e. a p-dopant ([0113]-[0114]). The reference discloses the p-dopant as the compound ([0114] – Compound HT-D1):

    PNG
    media_image21.png
    310
    295
    media_image21.png
    Greyscale
.
The reference does not disclose the LUMO of this compound is -3.5 eV or less. However, it is noted that the reference discloses the identical compound disclosed on Pages 68-69 of the instant Specification, i.e. compound HAT-CN, as having a LUMO of -3.5 eV or less. Accordingly, it is the Examiner’s position that the compound disclosed by the reference necessarily has a LUMO or less than -3.5 eV. The reference discloses that this compound is a charge generating material which improves conductivity in the device.
Given that both Kim et al and Cho et al are drawn to organic light emitting devices comprising hole transport layers and given that Kim et al does not prohibit additional ingredients in the hole transport layer, in light of the particular advantages provided by the use and control of the p-dopant as taught by Cho et al, it would therefore have been obvious to one of ordinary skill in the art to include such p-dopants in the hole transporting layer disclosed by Kim et al with a reasonable expectation of success.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over in Kim et al (US 2013/0292659) in view of Hay (see attached pages of Theoretical Studies of the Ground and Excited Electronic States in Cyclometalated Phenylpyridine Ir(III) Complexes Using Density Function Theory) and Shin et al (US 2012/0049192).

Regarding claim 20, Kim et al discloses a display device comprising an organic light emitting device (Abstract). The organic light emitting device comprises a first electrode, a second electrode, and an organic layer disposed between the first and second electrode (Abstract, [0084], [0091] - Figure 5). The organic layer comprises a light emitting layer, where the light emitting layer comprises the following host compound ([0073], [0078], and Page 7 – Chemical Formula 13 a):

    PNG
    media_image15.png
    352
    303
    media_image15.png
    Greyscale
.
The reference does not disclose that this compound satisfies recited Equation 1, i.e. S1(H) – T1(H) ≤ 0.3 eV or recited Equation 2, i.e. T1(H) ≥ 2.7 eV.  However, the reference discloses Compound 2-1, identical to that disclosed in Paragraph [0508] of the instant Specification as having an S1 of 3.02 eV and a T1 of 2.85 eV. Thus, S1 - T1 of this compound is 0.17 eV, within the range of ≤ 0.3 eV, and the T1 (2.85 eV) is ≥ 2.7 eV as required by recited Equation 2.
	As the dopant, the reference discloses Ir(ppy)3 ([0125]). As evidenced by Hay, Ir(ppy)3 has a T1 of 2.7 eV (Page 1639 – Table 8). Thus, T1 of Ir(ppy)3 (2.7 eV) ≤ T1 of host (2.85 eV).
Kim et al as evidenced by Hay teaches all the claim limitations as set forth above. While Kim et al discloses a display apparatus, the reference does not disclose that the display apparatus comprises a thin film transistor as recited in the present claims ([0167]).
Shin et al discloses a display apparatus comprising a thin film transistor (Abstract). The thin film transistor comprises a source electrode, a drain electrode and an active layer (Abstract). The transistor further comprises an organic light emitting device, where the first electrode of the organic light emitting device is connected to the drain electrode ([0048]). The reference discloses that the flat panel display apparatus comprising the thin film transistor easily provide uniform electrical characteristics and uniform display characteristics
Given that both Kim et al and Shin et al are drawn to display devices comprising organic light emitting devices, and given that Shin et al does not explicitly prohibit other device elements, in light of the particular advantages provided by the use and control of the thin film transistor as taught by Shin et al, it would therefore have been obvious to one of ordinary skill in the art to modify the display device disclosed by Kim et al to include the thin film transistor disclosed by Shin et al with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767